Citation Nr: 1341638	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the United States Navy from February 1961 to February 1965.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that, in part, denied the appellant's claim of entitlement to service connection for bilateral hearing loss.

In September 2012, a videoconference hearing was held between Wilkes-Barre, Pennsylvania and the Board in Washington, DC before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

Thereafter, the Board remanded the case for additional development in February 2013.  The case has now been returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The February 2013 Board Remand directives state that the AMC/RO was to arrange for a review of the appellant's claims file an appropriate physician in order to determine the nature, onset date and etiology of the appellant's claimed bilateral hearing loss.  The medical opinion was supposed to specifically address the nature, extent, onset date and etiology of any hearing loss found, including whether the current hearing loss existed within one year of the appellant's discharge from active service in February 1965.  What the AMC/RO did was to arrange for an addendum opinion from the audiologist who conducted the September 2009 VA examination.

If the Board had wanted an addendum opinion from the examining audiologist, the Board would have requested just that.  Furthermore, the audiologist again did not include any discussion of whether or not the symptoms the appellant has described in service and after service are consistent with his current bilateral hearing loss.  Because the originating agency's noncompliance with the Board's February 2013 remand might be prejudicial to the Veteran, this case must be remanded for an adequate etiological opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, after the case was transferred to the Board in February 2013, the appellant submitted a VA Form 21-4142, consent for release of information, in March 2013.  He also submitted a copy of an audiogram from an unnamed source.  While the case is in remand status, the records from the provider named in the 21-4142 should be obtained.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  After securing the necessary release(s), obtain any available identified records relating to treatment for the appellant's hearing loss that have not been previously secured.

2.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

3.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the appellant's claims file by an otolaryngologist in order to determine the nature, onset date and etiology of the appellant's claimed bilateral hearing loss.  

The entire claims file (i.e. the paper claims file and all relevant electronic medical records) must be reviewed by the otolaryngologist.  If the reviewer does not have access to the electronic medical records, any relevant electronic treatment records must be printed and associated with the paper claims file so they can be available for review.

The reviewing physician must offer opinions as to whether the appellant's currently documented right and/or left ear hearing loss is at least as likely as not related to service.  The reviewer must discuss the in-service audiometric results (converted to ISO-ANSI standards, as needed), as well as all other audiometric testing results.

The reviewer is requested to provide an opinion as to the medical probability that any documented hearing loss is related to acoustic trauma that the appellant experienced in service, as opposed to that which he experienced in his post-service occupational or recreational pursuits or some other cause or causes.

Specifically, the reviewer is requested to state whether the appellant's defective hearing is related to any incident of military service, and to state the reasons for such an opinion.  The opinion must include a discussion of the effect and significance, if any, of post-service noise exposure, as well as the clinical significance of all audiometric testing of record (private and VA).  The opinion must also include a discussion of the descriptions of the appellant's hearing loss symptoms over the years that were submitted by the appellant and/or any third parties.  The effect and significance, if any, of in-service and post-service noise exposure must be delineated by the reviewer.

In assessing the relative likelihood as to origin and etiology of the bilateral hearing loss specified above, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed hearing loss is causally or etiologically related to the appellant's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

4.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed bilateral hearing loss.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA medical opinion report, verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

6.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the issue of service connection for bilateral hearing loss.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

7.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  Appropriate time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

